Appeal from the Supreme Court of Nevada.

Per Curiam:

The Court has examined all the federal questions raised by appellant. It finds that the attack upon the validity of the state statute raises no substantial federal question (Wolfgang v. California, 270 U. S. 627, and cases cited), and that none of the other questions presented warrant further review. The motion to dismiss is therefore granted, and the appeal is dismissed for want of a substantial federal question. The motion for leave to proceed further in forma pauperis is denied.